Title: From George Washington to the Board of War, 14 March 1780
From: Washington, George
To: Board of War


          
            Gentlemn
            Head Qrs Morris Town March 14th 1780
          
          In answer to Your Letter of the 4th Instant which I had the Honor of receiving the 12th—I beg leave to inform You, that from the diminution of our force at Fort pitt by the expiration of the Men’s

inlistments and the impracticability of replacing them from hence there is no prospect of our undertaking shortly any offensive operations in that Quarter. I would not wish this however to delay the sending on the Articles requested by my Letter of the 8th Ulto which the Board have been pleased to have provided, after the Roads will admit of it. I have the Honor to be with great respect & esteem Gentn Yr Most Obedt st
          
            Go: Washington
          
          
            P.S. In a letter from Colo. Brodhead of the 11th Feby he mentions the want of a few Armourers at Fort pitt. the Board will be pleased to order them from the most convenient place, which will be from Carlisle.
          
        